Citation Nr: 0619441	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  05-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
fractured nose, status post septoplasty.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO continued the noncompensable evaluation for 
residuals of fractured nose, status post septoplasty.  

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he indicated he wanted to have a hearing before the 
Board at the RO.  The record reflects that a letter was sent 
to the veteran in January 2006 informing the veteran he had 
been scheduled for a hearing before the Board in February 
2006.  The letter was sent to the veteran's last known 
address.  He did not appear for the hearing.  In March 2006, 
VA received the January 2006 letter, as it was undeliverable.  
The Post Office indicated that the veteran had moved and had 
left no forwarding address.  

Accordingly, it is reasonable to deduce that the address on 
the notice was the correct home address at that time.  See 38 
C.F.R. § 3.1(q) (2005) (written VA notices are to be sent to 
"a claimant or payee at his or her latest address of 
record").  Again, this was the last known address of the 
veteran, and it is still the address shown in the veteran's 
claims file.  If a veteran relocates or changes his mailing 
address, it is his responsibility to keep VA abreast of his 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board finds 
that VA has fulfilled its duty in regard to informing him of 
the scheduled hearing.  As he failed to appear for the 
hearing, the hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2005).


FINDING OF FACT

Residuals of fractured nose, status post septoplasty, is 
manifested by no more than 25 percent obstruction of each 
nasal passage.

CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
fractured nose, status post septoplasty, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in March 2004, VA advised the veteran of the 
essential elements of the VCAA.  This letter was issued prior 
to initial consideration of the claim.  VA informed the 
veteran that the evidence necessary to establish a claim for 
increase would be evidence that his disability had worsened.  
VA told the veteran that it would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for an increased rating.  It stated it was responsible for 
obtaining any evidence held by a government agency.  VA also 
informed the veteran to submit any evidence in his possession 
that pertained to the claim.  Therefore, the March 2004 
letter therefore provided the notice of all four elements 
that were discussed above.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  In the present appeal, the VCAA notice to 
the veteran did not include several of these elements.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Specifically, the Board has concluded that the 
preponderance of the evidence is against the claim for 
increase, and thus any questions as to the effective date to 
be assigned have therefore been rendered moot.  

VA has provided the veteran with an examination and obtained 
VA treatment records dated from 2000 to 2004.  The veteran 
had not identified any other records that need to be 
obtained.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Rating

Service connection for residuals of fractured nose, status 
post septoplasty, was granted by means of a June 1992 rating 
decision and assigned a noncompensable evaluation.  The 
veteran has remained at the noncompensable evaluation since 
that time.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, 
although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus primarily on the 
most recent medical findings regarding the current level of 
disability.

Under Diagnostic Code 6502, which addresses deviation of the 
nasal septum, a 10 percent evaluation is warranted for 
traumatic deviation of the nasal septum that is manifested by 
50-percent obstruction of the nasal passage on both sides, or 
complete obstruction one side.  38 C.F.R. § 4.97, Diagnostic 
Code 6502.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against a 
compensable evaluation for residuals of fractured nose, 
status post septoplasty.  The clinical findings associated 
with the veteran's nose do not establish that he has 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction one side, not even by analogy.  See 
38 C.F.R. § 4.97, Diagnostic Code 6502.  For example, in the 
April 2004 VA examination report, the examiner stated that 
the veteran had some deviation of the caudal septum into the 
left nasal passage, which produced approximately 25 percent 
obstruction of the nasal passage.  More posteriorly, the 
nasal mucosa looked normal and it was open.  The posterior 
nasal septum was straight.  As to the right side, the 
columella produced some obstruction of the anterior nasal 
passage, which was restricted by approximately 20 percent of 
the normal capacity.  There were no polyps or exudate.  Thus, 
the service-connected disability was manifested by no more 
than 25 percent obstruction of the nasal passage on both 
sides.  

When seen in December 2004, the examiner found the veteran's 
nasal passages to be "fairly open."  A June 2005 VA 
examination report shows essentially the same findings as 
reported in the April 2004 examination (the examination was 
conducted by the same physician).  The examiner found the 
veteran had approximately 25 percent obstruction in each 
nasal passage and noted that both were "open and clear."  
Thus, the evidence has not shown that the veteran has 
50 percent obstruction of both nasal passages, or complete 
obstruction on one side.  Therefore, no more than a 
noncompensable percent evaluation is warranted.  See id.

The veteran is competent to report his symptoms, and he has 
asserted he warrants a compensable evaluation because he 
cannot breathe through his nose.  He states that he cannot 
use his CPAP machine for his sleep apnea because of the 
inability to breathe through his nose.  However, the Board 
finds the medical findings do not warrant the grant of a 
compensable evaluation.  A medical professional has stated 
that the veteran has no more than 25 percent obstruction in 
both nasal passages.  While the Board does not doubt the 
sincerity of the veteran's belief that he warrants a 
compensable evaluation, the Board has accorded more probative 
value to the objective clinical findings by a medical 
professional, which, when applied to the rating criteria, do 
not show that he warrants a compensable evaluation.  
Accordingly, the preponderance of the evidence is against his 
claim for an increased evaluation, and there is no reasonable 
doubt to be resolved in this case.  Gilbert, 1 Vet. App. at 
55.



ORDER

An increased evaluation for residuals of fractured nose, 
status post septoplasty, is denied.  



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


